United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New Orleans, LA, Employer
__________________________________________
Appearances:
Joanne Wright, for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 18-1783
Issued: July 29, 2019

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

On September 25, 2018 appellant, through her representative, filed a timely appeal from a
June 29, 2018 decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk
of the Appellate Boards docketed the appeal as No. 18-1783.
On April 15, 2016 appellant, then a 35-year-old city carrier assistant, filed a traumatic
injury claim (Form CA-1), assigned OWCP File No. xxxxx289, alleging that on February 10, 2016
she sprained her left ankle when she lost control of a heavy gurney of mail that she was moving
down a ramp at work while in the performance of duty. No evidence was received with the claim.
OWCP, in a development letter dated April 25, 2016, advised appellant of the factual and
medical deficiencies of her claim and requested that she provide medical evidence, including a
well-rationalized report from her physician which explained how the reported incident caused or

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

aggravated her medical condition. Appellant was afforded 30 days to submit the requested
evidence. No additional evidence was received.
By decision dated May 26, 2016, OWCP denied appellant’s traumatic injury claim finding
that she had not submitted medical evidence containing a medical diagnosis in connection with the
accepted February 10, 2016 employment incident. On June 7, 2016 appellant requested an oral
hearing before an OWCP hearing representative and submitted medical evidence.
By decision dated April 5, 2017, an OWCP hearing representative affirmed the May 26,
2016 decision with modification. She found that appellant had established the diagnoses of left
ankle sprain, left peroneal tendon tear, and left ankle injury with peroneal tendinitis. The hearing
representative predicated her finding on the medical evidence in the present claim as well as
medical reports contained in appellant’s prior October 16, 2015 traumatic injury claim, assigned
OWCP File No. xxxxxx115, which OWCP had accepted for sprain of unspecified ligament of the
left ankle and strain of muscles and tendons of the peroneal group at the lower left leg. The present
claim, however, remained denied as the medical evidence in OWCP File Nos. xxxxxx289 and
xxxxxx115 did not contain a rationalized opinion establishing causal relationship between the
diagnosed conditions and the accepted February 10, 2016 employment incident.
On April 2, 2018 appellant, through her representative, requested reconsideration and
submitted additional medical evidence. By decision dated June 29, 2018, OWCP denied
modification of the April 5, 2017 decision finding that the medical evidence in OWCP File Nos.
xxxxxx289 and xxxxxx115 was insufficient to establish that appellant’s diagnosed left ankle
conditions were causally related to the February 10, 2016 employment incident.
The Board has duly considered the matter and concludes that this case is not in posture for
decision. OWCP’s procedures provide that cases should be administratively combined when
correct adjudication of the issues depends on frequent cross-reference between files.2 For example,
if a new injury case is reported for an employee who previously filed an injury claim for a similar
condition or the same part of the body, doubling is required.3
In adjudicating appellant’s instant claim under File No. xxxxxx289, OWCP specifically
referenced medical evidence obtained from File No. xxxxxx115. However, such records are not
available for the Board to review as the files have not been administratively combined. Without
the ability to review this evidence, the Board is not in a position to make an informed decision
regarding appellant’s entitlement to FECA benefits.
For a full and fair adjudication, the case must be returned to OWCP to administratively
combine the current case record with File No. xxxxxx115.4 Following this and other such further

2

See Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8c
(February 2000) (cases should be doubled/combined when correct adjudication of the issues depends on frequent
cross-reference between files).
3

Id.

4

See R.G., Docket No. 18-0244 (issued May 21, 2018).

2

development as deemed necessary, OWCP shall issue a de novo decision regarding appellant’s
claimed February 10, 2016 injury.
IT IS HEREBY ORDERED THAT the June 29, 2018 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further action consistent with
this order of the Board.
Issued: July 29, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

3

